Citation Nr: 1211266	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  04-40 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri



THE ISSUE

Entitlement to an effective date earlier than April 27, 2000 for the grant of a total rating for compensation purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 decision by the RO which, in part, granted entitlement to TDIU, effective from April 27, 2000.  The Board remanded the appeal for additional development in September 2007 and 2008, and August 2010.  


FINDINGS OF FACT

1.  An informal claim for TDIU was received by VA on April 27, 2000.  

2.  A TDIU was granted by the RO in May 2007, and made effective from April 27, 2000, the date of receipt of the Veteran's claim for TDIU.  

3.  Beginning April 27, 1999, but no earlier, it was factually ascertainable that Veteran's service-connected disabilities were of such severity as to preclude substantially gainful employment.  


CONCLUSION OF LAW

An earlier effective date of April 27, 1999, for TDIU is warranted.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.156, 3.157, 3.341, 3.400(o)(2), 4.16(a) (2011); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  The notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, an informal claim for TDIU was received by VA in April 2000, prior to the enactment of VCAA, and he was not provided with appropriate notice concerning VA's duty to assist him in the development of his claim.  However, by letters, dated in June 2000, April 2002, November 2003 and October 2008, the Veteran was provided adequate notice in accordance with the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Although some of the notification letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him as the claim was subsequently readjudicated and supplement statements of the case (SSOC) were promulgated, most recently in January 2011.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

In addition, the Board remanded this case for the Veteran to be sent the supplemental statement of the case to the correct address.  This action was accomplished.  The Board is satisfied that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Effective Dates - In General

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341 (2011).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2011).  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable,  (2) Disabilities resulting from common etiology or a single accident,  (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric,  (4) Multiple injuries incurred in action, or  (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  

Factual Background

Before addressing the merits of the issue on appeal, the Board believes that a discussion of the history of the Veteran's claim would be helpful.  

At the time of receipt of the Veteran's claim for increase and TDIU in April 2000, the three compensably rated service-connected disabilities, i.e., partial glossectomy with speech impediment (30 percent disabling), multiple facial scars (30 percent disabling) and chronic anxiety reaction (then rated 10 percent disabling) were derived from a single accident, vis-à-vis, a mine explosion.  Therefore, under the above cited regulations, all of the disabilities may be considered as a single entity resulting from a common etiology.  38 C.F.R. § 4.16(a).  Thus, the combined 60 percent rating in effect at the time of receipt of his claim for increase, for purposes of consideration of TDIU, is viewed as a single disability rated 60 percent disabling and satisfied one element of the schedular criteria for TDIU.  

In April 2000, the Veteran sought entitlement to TDIU, asserting that his service-connected PTSD had worsened and that he had been unable to find more than seasonal employment.  The Veteran reported that he worked part-time as a security guard at a marina from April to October since about 1997, and had been unable to find full-time employment because of his service-connected disabilities.  In December 2000, the RO denied the Veteran's claim for TDIU on the basis that he was shown to be employed and working 40 hours a week, albeit seasonal.  

In a letter received in July 2001, his employer reported that the Veteran had been working seasonally, 40 hours a week until 2001, but had cut back to 30 hours a week because of panic attacks, and that his hourly wage was $6.40/hr.  The Veteran also submitted copies of his earnings summary (W-2 Form) for 2000 and 2001, which showed his income was less than $8100 in 2000, and less than $6200 in 2001.  

By rating action in May 2002, the RO indicated that the Veteran was previously denied TDIU in December 2000 because he was shown to be employed and working 40 hr/week.  However, the information received subsequent to that decision showed that his total earnings for each year were minimal, and was equivalent to marginal employment.  Based on the additional information, the RO concluded that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities and granted entitlement to TDIU; effective from April 27, 2000, the date of receipt of his claim.  The Veteran disagreed, in part, with the effective date assigned, giving rise to this appeal.  

As noted above, the type of claim that is at issue here, a total rating claim, qualifies as a claim for increased disability compensation.  Therefore, the claim is subject to the specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), cited above.  Under those provisions, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In this case, the RO found, in pertinent part, that the Veteran's total earnings for 2000 were minimal and equivalent to marginal employment.  Although the Veteran did not submit any official income statements (i.e., W-2 Form) for 1999, the year prior to receipt of his claim for TDIU, the information received from his employer showed that his income would have been essentially the same.  Thus, it logically follows that the Veteran's income for the year prior to receipt of his claim would also have been commensurate with marginal employment.  As such, the Board finds that it is factually ascertainable that the Veteran was unemployable for the one year preceding receipt of his claim for TDIU.  Therefore, the Board finds that the appropriate effective date for the grant of TDIU is April 27, 1999, one year prior to receipt of the Veteran's claim.  Id.  

ORDER

An effective date of April 27, 1999, for the assignment of TDIU is granted, subject to VA laws and regulations concerning the payment of monetary benefits.  




____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


